DETAILED ACTION
Response to Amendment
The Amendment filed January 8, 2021 has been entered. Claims 1 – 18 are pending in the application with claims 11 – 18 being newly added. The amendment to the claims have overcome the 112 rejections set forth in the last Non-Final action, mailed 11/24/2020.
Claim Objections
Claims 2, 7 and 12 are objected to because of the following informalities. Appropriate correction is required.
Claim 2, line 4 and claim 12, line 3: “adjusted” should read --adjusting--.
Claim 7, line 3: “the the first” should read --the first--.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 1 and claim 11 recites the limitation “wherein an air releasing velocity of the diaphragm pump is stable and adjustable by only configuring the clearance channel” in last two lines. The underlined recited limitations is/are a new matter because the originally filed specification does not provide support for the above limitation. With respect to the phrase “only”, it is to be noted that the specification (in ¶52) discloses “The above examples are merely preferred examples of the invention and are not used for limiting the invention”. Thus, limiting the feature by using the phrase “only” is also a new matter.
Claim 2 and claim 12 recites the limitation “a flow channel area of the clearance channel is only able to be configured by adjusted a size of the protrusion” in lines 3-4 and lines 2-4 respectively. The above limitation is a new matter because the originally filed specification does not provide support for the above limitation. With respect to the phrase “only”, it is to be noted that the specification (in ¶52) discloses “The above examples are merely preferred examples of the invention and are not used for limiting the invention”. Thus, limiting the feature by using the phrase “only” is also a new matter.
Claims 3 and 13 recites the limitation “the air inlet channel and the air releasing channel are both formed by grooving the valve seat only” in last two lines. The above limitation is a new matter because the originally filed specification does not 
Claim 4 and claim 14 recites the limitation “the clearance channel is divided into two clearance paths by the protrusion, the two clearance paths are substantially mirror to each other in shape and position condition” in lines 3-5 and lines 2-4 respectively. The above limitation is a new matter because the originally filed specification does not provide support for the above limitation.
Claims 5 and 15 recites the limitation “the air inlet channel and the air releasing channel are connected with an obtuse angle by referring the valve seat as a reference plane for facilitating the air releasing efficiency, and the air inlet channel and the air releasing channel are both grooved on the valve seat only” in lines 3-7 and lines 1-4 respectively. The underlined recited limitations is/are a new matter because the originally filed specification does not provide support for the above limitation. With respect to the phrase “only”, it is to be noted that the specification (in ¶52) discloses “The above examples are merely preferred examples of the invention and are not used for limiting the invention”. Thus, limiting the feature by using the phrase “only” is also a new matter.
Claims 8 and 18 recite the limitation “the two clearance paths are combined together as an air output at a side of the clearance channel opposite to the air releasing channel” in last two lines and last three lines respectively. The above 
Claims 2 – 10 are rejected for being dependent on claim 1.
Claims 12 – 18 are rejected for being dependent on claim 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 11 recites the limitation “the valve plate is defined with a protrusion” in lines 12-13 and line 7 respectively. It is unclear as to what applicant means by the phrase “is defined”. The phrase “define” generally is understood as a phrase that gives a meaning of something. It is suggested to amend the above limitation as --the valve plate is provided with a protrusion-- in order to keep the language consistent with the originally filed specification.
Claim 1 and claim 11 recites the limitation “the air releasing channel is opened with an opening” in lines 13-14 and line 8 respectively. It is unclear as to what applicant means by the phrase “channel is opened with an opening”. Is the action of opening and closing a channel being claimed or a feature of opening is provided in the channel? For examination purposes, it is interpreted to be the latter. It is suggested 
Claim 1 and claim 11 recites the limitation “wherein an air releasing velocity of the diaphragm pump is stable and adjustable by only configuring the clearance channel” in last two lines. 
(i) It is unclear as what constitutes the phrase “stable” and what makes the air releasing velocity stable in the diaphragm pump. 
(ii) Furthermore, it is recited that the air releasing velocity is adjustable by configuring the clearance channel. The phrase “adjustable by configuring” makes the claim indefinite. The specification recites the velocity is adjustable by changing the size of the clearance channel (in ¶42 of the pg-pub of the instant application). However, it is not clear from the specification as to how this size change is achieved. Is it by achieved by assembling the valve plate (on which protrusion is formed) and the valve seat (on which the opening is formed) in a certain/particular way or is it achieved by choosing a particular size of the opening and the protrusion during the manufacturing process or is it achieved by inserting the protrusion fully or partially into the opening to certain degree? 
Claims 2 and 12 recites the limitation “a flow channel area of the clearance channel is only able to be configured by adjusted a size of the protrusion” in lines 3-4 and lines 2-4 respectively. It is unclear as to whether the claimed flow channel area is same or different from the one recited in lines 1-2 of claims 1 and 2.
Claim 4 and claim 14 recites the limitation “the clearance channel is divided into two clearance paths by the protrusion, the two clearance paths are substantially mirror to each other in shape and position condition” in lines 3-5 and lines 2-4 respectively. The phrase “shape and position condition” makes the claim indefinite because it is unclear as to whether the phrase need to be interpreted as “shape” and “position condition” or “shape condition” and “position condition”. It is unclear as to what constitutes the phrases “shape condition” and/or “position condition”. Furthermore, it is unclear as to how “the clearance channel is divided into two clearance paths by the protrusion”. The protrusion being in a clearance fit with the opening will define one clearance channel that is annular in nature.
Claims 5 and 15 recites the limitation “the air inlet channel and the air releasing channel are connected with an obtuse angle by referring the valve seat as a reference plane for facilitating the air releasing efficiency” in lines 3-5 and lines 1-3 respectively. It is unclear from the specification as to how connecting/arranging the channels at an obtuse angle facilitates the air releasing efficiency. There is no such relationship disclosed in the specification.
Claims 6 and 16 recites the limitation “by dividing the valve seat along with the long axis of the valve seat” in line 6 and last line respectively. It is unclear as to whether the valve seat and long axis of the valve seat both are divided or the valve seat is divided along the long axis of the valve seat. Furthermore, there is insufficient antecedent basis for the phrase “the long axis” in the claim and it is unclear as to what constitutes the phrase “long”. 
Claims 8 and 18 recite the limitation “the two clearance paths are combined together as an air output at a side of the clearance channel opposite to the air releasing channel” in last two lines and last three lines respectively. The phrase “two clearance paths are combined together as an air output” makes the claim indefinite because it is unclear as to whether the combination is defining a structure (for instance, an air output opening/hole) or defining a pathway that fluid/air travels or outputted towards (for instance, the fluid being divided and then combined together). Furthermore, the phrase “at a side of the clearance channel opposite to the air releasing channel” makes the claim indefinite because (i) it is not clear from the specification as to far the protrusion is inserted into the opening, thus making it unclear as to whether the combination of two clearance paths takes place within the opening or outside the opening and (ii) no frame of reference is disclosed in the specification to picture the claimed “side” that is opposite to the air releasing channel, i.e. this side can be opposite in a radial direction or longitudinal direction or in any other possible direction.
Claim 10 recites the limitation “the other end” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 10 are rejected for being dependent on claim 1.
Claims 12 – 18 are rejected for being dependent on claim 11.

In view of the 112 rejections above, the claims are examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 7 and 11 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukami, Tadashi (US 2016/0123315 – herein after Fukami).
In reference to claim 1, Fukami discloses a diaphragm pump (1), comprising an upper cover assembly (10+11+12), a piston assembly (7+6+4) and a driving assembly (3+5) which are connected in sequence from top to bottom, wherein the upper cover assembly (10+11+12) is provided with an air outlet (113), a pressure relief opening (111a) and a communicating cavity (9B) which communicates the air outlet (113) with the pressure relief opening (111a); the diaphragm pump is characterized in that the upper cover assembly (10+11+12) comprises an upper cover body (11), a valve seat (10) and a valve plate (12); the valve plate (12) is arranged between the valve seat (10) and the upper cover body (11); the communicating cavity (9B) is formed when the upper cover body (11) is covered with the valve seat (10); a pressure relief airbag (121) used for opening or closing the pressure relief opening (111a) is arranged on the valve plate (12); the valve seat (10) is provided with an air inlet channel (see fig. A below) communicated with the pressure relief airbag (121) and an air releasing channel (see fig. A below) for releasing air in the pressure relief airbag (121); the valve plate (12) is defined (i.e. provided) with a protrusion (see fig. A below) {the asserted protrusion an opening (123a: communication hole) which is in clearance fit with the protrusion to define a clearance channel (123b: communication passage), wherein an air releasing velocity is stable and adjustable by only configuring the clearance channel (in view of 112 rejections above, it is interpreted that the air releasing velocity is adjustable/variable because the edge of the communication hole is flexible).

    PNG
    media_image1.png
    1221
    1343
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Fukami to show claim interpretation.
In reference to claim 11, Fukami discloses a diaphragm pump (1), comprising an upper cover assembly (10+11+12), a piston assembly (7+6+4) and a driving assembly (3+5) which are connected in sequence from top to bottom, wherein the upper cover assembly (10+11+12) is provided with an air outlet (113), a pressure relief opening (111a) and a communicating cavity (9B) which communicates the air outlet (113) with the pressure relief opening (111a); the diaphragm pump is characterized in that the upper cover assembly (10+11+12) comprises an upper cover body (11), a valve seat (10) and a valve plate (12); the valve seat (10) is provided with an air inlet channel (see fig. A above) and an air releasing channel (see fig. A above) for releasing air in a pressure relief airbag (121); the valve plate (12) is defined (i.e. provided) with a protrusion (see fig. A below) {the asserted protrusion is provided into the valve plate}; and the air releasing channel (see fig. A below) is opened (i.e. is provided) with an opening (123a: communication hole) which is in clearance fit with the protrusion to define a clearance channel (123b: communication passage), wherein an air releasing velocity is stable and adjustable by only configuring the clearance channel (in view of 112 rejections above, it is interpreted that the air releasing velocity is adjustable/variable because the edge of the communication hole is flexible).
In reference to claims 2 and 12, Fukami discloses the diaphragm pump (1), characterized in that a flow channel area
In reference to claims 3 and 13, Fukami discloses the diaphragm pump (1), characterized in that the protrusion (shown in fig. A above) is a pillar defining the clearance channel to surround (on one side) between the protrusion and the opening (in fig. A above: the asserted clearance channel surrounds on right side between the asserted protrusion and the opening), and the air inlet channel and the air releasing channel are both formed by grooving the valve seat only (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight).
In reference to claims 4 and 14, Fukami discloses the diaphragm pump (1), characterized in that the protrusion and the valve plate (12) are integrally formed with respect to each other by injection molding (In accordance to MPEP 2113, the method of forming the device {in this case: the protrusion and valve plate} is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight), and (in view of 112 above: the following limitation is interpreted to form one annular clearance path) the clearance channel is divided into two clearance paths by the protrusion (one clearance path on the right side of the asserted protrusion in fig. A above), the two clearance paths are substantially mirror to each other in shape and position condition.
In reference to claims 5 and 15, Fukami discloses the diaphragm pump (1), characterized in that (see fig. B below) the air inlet channel and the air releasing channel are connected with an obtuse angle by referring the valve seat as a 

    PNG
    media_image2.png
    648
    858
    media_image2.png
    Greyscale

Fig. B: Edited fig. 1 of Fukami to show claim interpretation.
In reference to claims 6 and 16, Fukami discloses the diaphragm pump (1), characterized in that (see fig. B above) wherein a first  (labelled “1st”) and a second (labelled “2nd”) positioning protrusions are arranged on an upper end surface of the valve seat (10), the first positioning protrusion is located at a first side (left side) of the valve seat and the second positioning protrusion is located at a second side (right side) of the valve seat, and the first side of the valve seat and the second side of the valve seat are defined by dividing the valve seat into 
In reference to claims 7 and 17, Fukami discloses the diaphragm pump (1), characterized in that (see fig. B above) wherein a first (labelled “1st”) and a second (labelled “3rd”) positioning protrusions are arranged on an upper end surface of the valve seat (10), and a connection line between centers of the first and the second positioning protrusions is an oblique line (labelled “line a”) by referring the valve seat as a reference plane (shown by dashed lines).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 – 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukami in view of Zhang Nianping (WO 2015/109924 – herein after Zhang).
Regarding claims 8 and 18,
Fukami teaches the diaphragm pump (1), characterized in that the piston assembly (4+6+7) comprises a piston seat (6) arranged at a lower end of the valve seat (10), a diaphragm part (7) arranged between the piston seat (6) and the valve seat (10) and a substrate (53b) which is arranged at one end away from the valve seat (10) of the piston seat (6) {see 112b above: interpreted as substrate being away from both valve seat and the piston seat} and is in transmission connection with the driving assembly (3+5); an air inlet (82); the diaphragm part (7) is provided with a one-way inlet (75) communicated with the air inlet (82) and piston airbags (61/71) which are located at two sides of the one-way inlet (221) and form a pump chamber (70); locking holes (53c) are formed in the substrate (53b); and protrusion parts (73) clamped in the locking holes (53c) are arranged on the piston airbags (61/71), (in view of 112 above, the following limitation is interpreted as best understood) wherein two clearance paths are combined together as an air output at a side opposite to the air releasing channel {interpretation: wherein the clearance path’s air output is at a side of the clearance channel opposite to the air releasing channel}.
Fukami does not teach the piston seat (6) is provided with the air inlet.
However, Zhang teaches
Fukami has the “air inlet (82)” being formed in the partition (8). However, the applicant has not described how having the “air inlet” being formed specifically “in the piston seat” would provide any novel or unexpected result over a diaphragm pump that had the air inlet formed in the partition (as taught by Fukami). The examiner would argue that this is demonstrated in the fact that Zhang which has fluid being drawn into the piston pump chamber through a passage formed in the “piston seat”. For this reason, the examiner holds that the location of the “air inlet” would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, where the location would not have any significant/patentable impact on the structure OR operation of the diaphragm pump.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diaphragm pump assembly of Fukami to have the air inlet formed in the piston seat, taught by Zhang. Having the “air inlet” formed in the piston seat would provide the benefit of allowing the pump to be used in applications where there isn’t sufficient room radially adjacent to the pump to allow for sufficient air flow (i.e. a plurality of pumps stacked together) without changing the operation of the pump.
Regarding claim 9,
Fukami teaches the diaphragm pump (1), characterized in that positioning blocks (see fig. A above) extend in a direction from two sides of an edge of the piston seat (6) to the valve seat (10) {direction as claimed is shown by dotted arrow in fig. A above}; and the valve seat (10) is provided with positioning notches (the asserted 
Regarding claim 10,
Fukami teaches the diaphragm pump (1), characterized in that the driving assembly (3+5) comprises a motor (3), an eccentric wheel (51) and a connection rod (52); an output shaft of the motor (3a) is fixed with the eccentric wheel (51); one end (bottom end) of the connection rod (52) is eccentrically connected with the eccentric wheel (51); and the other end (top end) of the connection rod (52) is connected with the substrate (53b).
Response to Arguments
The arguments filed January 8, 2021 have been fully considered but they are moot. The arguments are presented in view of the newly amended features. However, these features as discussed above have indefinite and new matter issues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIRAG JARIWALA/Examiner, Art Unit 3746